Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
Applicant’s Supplemental Amendment (“Supplemental”) dated 8/25/22 is not entered.  The Supplemental was not filed during the two-month period of suspension that began 3/15/22 referenced but was filed after the suspension period had passed on 8/25/22:

    PNG
    media_image1.png
    197
    701
    media_image1.png
    Greyscale

Supplemental, Remarks, page 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-10, 12, 15, 16, 18, 20, 22, 24, 84, and 86-87 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-6, 9-10, 12, 15, 16, 18, 20, 22, 24, 84, and 86-87 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being alone in terms of a human being performing:
[a method] for movement skill training, the [method] comprising:
[…] obtain[ing] movement data for a subject performing an…activity;
[…]
generate a repertoire of movement patterns…repertoire;
analyze the repertoire…movement units;
compute…element;
generate… repertoire;
generate…refine; 
assess…profile;
generate…status; and
output the training schedule [and allow] a user to select…goals; and
updating the skill status…subject.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., “a sensor system comprising one or more sensors”, “a processor system in communication with the one or more sensors, the processor system having a microprocessor and memory”, “a cueing system”, a “graphical or natural language user interface”, and/or “an apparatus system”, “a portable or mobile computing device”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a sensor system comprising one or more sensors”, “a processor system in communication with the one or more sensors, the processor system having a microprocessor and memory”, “a cueing system”, a “graphical or natural language user interface”, and/or “an apparatus system” “a portable or mobile computing device”   these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-10, 12, 15-16, 18, 20, 22, 24, 84, and 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20060166737 A1 by Bentley (“Bentley”), in view of PGPUB US 20160086500 A1 by Kaleal, III (“Kaleal”).
In regard to Claim 1, Bentley teaches an apparatus for movement skill training, the apparatus comprising:
a sensor system…task;
(see, e.g., paragraph 28);
a processor system…sensor system, and;
generate…repertoire;
(see, e.g., p19, 128, and 131-138 in regard to identifying components of the golf swing (“movement patterns”) which each characterize various aspects (“characteristic features”) of the golf swing as well as are scored wherein a higher score identifies more skill (“define a plurality of skill elements in the repertoire”));
	

analyze…movement units; and 
	(see, e.g., p139-143 in regard to second order parameters that combine certain first order parameters (“skill attributes”));
	compute a composite score…element;
	(see, e.g., p144-146, in regard to calculating third order parameters from the second order parameters);
	generate a skill profile…repertoire;
generate a skill status…refine;
	(see, e.g., p147-148 in regard to calculating a kinetic efficiency index from the third order parameters (“a skill profile for the subject using the composite scores”) which is scaled so as to indicate the more successful is at completing the sub-movements of the golfing motion (“a skill status defining the movement patterns”));
assess…profile;
(see, e.g., p152 in regard to comparing the performance parameters to a catalog of exercises appropriate to those parameters);
generate…status;
output…device […]
(see, e.g., paragraphs 25, 50, and 152 in regard to outputting by a computer a set of exercises (“training schedule”); in regard to the computer being “portable” see, e.g., paragraph 87 in regard to employing a laptop for that purpose)

updating the skill status…subject
(see, e.g., p86 in regard to “[t]he cycle of test, collection, analysis, report, prescription and exercise is repeated as often as desired until the desired level of performance is achieved.”)

Furthermore, while Bentley teaches providing a set of exercises to the user via a computer it may not also teach the user having the ability to choose among those exercises in order to meet his/her training goals, however, in an analogous reference Kaleal teaches that functionality (see, e.g., Figure 6 and paragraph 206)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Kaleal into the method taught by the otherwise cited prior art, in order to allow the user to better tailor his/her training regimen to meet his/her training goals by them being able to choose among exercises.

In regard to Claims 2-4, see, e.g., paragraph 28.
In regard to Claim 5, see, e.g., paragraph 86.
In regard to Claim 9, see, e.g., paragraphs 136-138 in regard to deriving the parameters of timing, club performance, and club accuracy (“skill status”) which are characterized by scores ranging from zero (need to form a new movement pattern) to 50 (existing movements to consolidate or optimize).
In regard to Claim 10, see, e.g., paragraphs 139-148 in regard to combining scores, see, e.g., also, e.g., paragraphs 22 and 149 in regard to using benchmark values for movement data and making training suggestions from a target pool of testees (“population data”).
In regard to Claim 12, see paragraph 25.

In regard to Claim 15, see, e.g., paragraph 23 in regard to auditory biofeedback (“audible feedback”) and, e.g., paragraph 47 in regard to providing a computer generated display of the sensed motion in real time (“apparatus system”).  See rejection of Claim 1 in regard to selecting training elements.  In regard to selecting feedback cues Kaleal teaches making such choices in regard to choosing from exercises (see, e.g., Figure 6 and paragraph 206)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Kaleal into the method taught by the otherwise cited prior art, in order to choose which feedback cues were preferred, in order to allow the user to choose what cues were appropriate for his/her situation.

In regard to Claim 16, see, e.g., paragraph 33 in regard to providing instructions to the golfer. In regard to selecting feedback cues Kaleal teaches making such choices in regard to choosing from exercises (see, e.g., Figure 6 and paragraph 206)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Kaleal into the method taught by the otherwise cited prior art, in order to choose which feedback cues were preferred, in order to allow the user to choose what cues were appropriate for his/her situation.

In regard to Claims 18, 20, and 22 see, e.g., paragraphs 131-135 in regard to parameters which are characterized by scores ranging from zero (need to form a new movement pattern) to 50 (existing movements to consolidate or optimize).
In regard to Claim 24, see, e.g., paragraphs 22 and 149 in regard to using benchmark values for movement data and making training suggestions from a target pool of testees (“population data”).

In regard to Claim 84, Kaleal teaches distributing the computing infrastructure between a device and the cloud (see, e.g., paragraph 67);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Kaleal into the method taught by the otherwise cited prior art, to increase flexibility.
In regard to Claim 86, see paragraph 25.
In regard to Claim 87, see paragraph 38.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley, in view of Kaleal, further in view of PGPUB US 20170225033 A1 by Czaja (“Czaja”).
In regard to Claim 6, to the extent that Bentley teaches its system may be used for various sports (see, e.g., paragraph 151) it may fail to teach the claimed limitations, however, in an analogous reference Czaja teaches performing motion analysis in order to improve someone’s skiing (see, e.g., Figure 1A).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Czaja into the method taught by the otherwise cited prior art, in order to provide better ski instruction.


Response to Arguments
Applicant argues on page 15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    215
    701
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant claims its “user interface” for the purpose of communicating a “graphical or natural language” visual output to a user.  Such use of a generic GUI has been held by the CAFC to not add significantly more to an abstract idea.  See, e.g., Cxloyalty, Inc., v Maritz Holdings, slip. op. pages 16-17.  Also, Applicant’s claimed generic, well-known, and conventional use of a user interface to provide a visual output is, therefore, in no way an improvement to that user interface and not then analogous to the specific improved method for navigating through complex three-dimensional electronic spreadsheets that was the subject of Data Engine Tech, nor analogous to the specific improved display interface for electronic devices with small screen that was the subject of Core Wireless.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715